Citation Nr: 0703157	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1973.  He died in August 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant testified before the Board at hearings in March 
2005 and September 2006, and transcripts of those proceedings 
are of record.  As these hearings were not conducted by the 
same Veterans Law Judge, a panel decision is necessary. See 
38 U.S.C.A. § 7102, 7107(c) (West 2002).


FINDINGS OF FACT

1.  The veteran died in August 2002.

2.  The veteran's death certificate of August 2002 lists the 
cause of death as cardiopulmonary arrest due to or as a 
consequence of metastatic liver cancer.

3.  In May 2003, Dr. Joshua S. Samraj submitted a letter 
requesting that the veteran's death certificate be amended to 
reflect the immediate cause of death as cardiopulmonary 
arrest due to or as a consequence of metastatic liver cancer 
due to or as a consequence of metastatic hepatocellular 
carcinoma to the lungs.

4.  At the time of the veteran's death he was not service 
connected for any disability.

5.  A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  Liver cancer, to include due to exposure to herbicides, 
was not incurred in or aggravated by service, and it may not 
be presumed, on any basis, to have been incurred or 
aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006);  38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).
 
2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107; 
 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in November 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a). A May 2006 supplemental 
statement of the case readjudicated the claim.  Any failure 
to provide notice of how an effective date would be assigned 
is harmless in light of the fact that the benefit sought is 
being denied.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as treatment records and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

The original death certificate shows that the veteran died in 
August 2002 of cardiopulmonary arrest due to or as a 
consequence of metastatic liver cancer.  

During the veteran's lifetime, service connection was not 
established for any disabilities.

The appellant contends that the veteran's exposure to 
herbicides contributed to and hastened his death.

Service medical records show no treatment for liver cancer.

A January 2001 report from Dr. Martin J. Heslin, showed a 
diagnosis of hepatocellular carcinoma of the liver, which was 
metastatic to the lungs.  

A July 2001 report from Dr. John J. Rinehart reported a 
diagnosis of hepatocellular carcinoma with metastasis to the 
lung.  Dr. Rinehart noted the veteran was referred initially 
in January 2001 when he was found to have metastatic 
hepatocellular carcinoma.  
 
August 2001 records from Sajid Ahmed, M.D., note that the 
veteran had hepatocellular cancer which had spread to the 
lungs.

A March 2002 report from Dr. Sajid Ahmed noted a diagnosis of 
hepatocellular cancer with the disease spreading into the 
veteran's lungs.

In May 2003, Dr. Joshua S. Samraj submitted a letter 
requesting that the veteran's death certificate be amended to 
reflect the immediate cause of death as cardiopulmonary 
arrest due to or as a consequence of metastatic liver cancer 
due to or as a consequence of metastatic hepatocellular 
carcinoma to the lungs.

There is no competent evidence linking the veteran's liver 
cancer to service, and no competent evidence showing that the 
veteran's cancer began in the lungs.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Liver cancer is not such a disease.  38 
C.F.R. §§ 3.307, 3.309(e). 

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's liver 
cancer, including whether the liver cancer is secondary to 
exposure to herbicides (Agent Orange). As will be discussed 
in further detail below, however, the veteran's service 
medical records are negative for any reference to liver 
cancer, and there is no post-service evidence of any liver 
cancer until years after service. In the absence of medical 
evidence suggestive of liver cancer in service or for 
approximately 25 years thereafter, referral of this case for 
a VA opinion as to whether any liver cancer originated in 
service or whether the disorder was compensably disabling 
within one year thereof would in essence place the reviewing 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's liver cancer to his period of service 
would necessarily be based solely on any uncorroborated 
assertions by the appellant regarding the veteran's medical 
history. The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
the veteran's liver cancer may be associated with an 
established event, injury or disease in service. 38 C.F.R. § 
3.159(c)(4). See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and is therefore presumed to have 
been exposed to herbicide agents, pursuant to 38 C.F.R. § 
3.307(a)(6)(iii). The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any 
carcinoma.

With respect to the veteran's presumed exposure to herbicides 
in service, liver cancer is not a disorder subject to 
presumptive service connection under 38 U.S.C.A. § 1116 or 38 
C.F.R. § 3.309(e). While an appellant is not precluded from 
proving that a disability resulted from in-service exposure 
to herbicides under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d), Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); the Secretary of VA, based on a January 2003 
report by the National Academy of Sciences (NAS), determined 
that a comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure. The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and liver 
cancer.  Id.  Accordingly, there is no competent medical 
evidence linking either liver cancer to herbicide exposure in 
service, and the preponderance of the evidence shows that the 
veteran's liver cancer did not originate in-service.  Rather, 
it began many years after service, and bears no etiological 
relationship to service.

Therefore, presumptive service connection is not warranted 
for the veteran's liver cancer under 38 U.S.C.A. § 1116, or 
under 38 C.F.R. § 3.309(e). 

At the March 2005 and September 2006 hearings, the appellant 
testified it was her belief that the veteran's service in 
Vietnam and his exposure to herbicides were responsible for 
his death due to liver cancer.  The appellant further 
testified that she believed the veteran's cancer began in his 
lungs.  The Board does not doubt the sincerity of the 
appellant's beliefs; however, there is no medical evidence to 
support the contention that the veteran's death was in any 
way related to service.  As the appellant is not trained in 
the field of medicine, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board notes that an Agent Orange presumptive cancer that 
develops as a result of a metastasizing non-presumptive 
cancer may not be service-connected under 38 U.S.C.A. § 
1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of 
entitlement to service connection for lung cancer was 
rebutted by medical evidence showing that the stomach was the 
primary site).  See also, VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure).  The 
medical evidence of records indicates the veteran was 
diagnosed with liver cancer which metastized to his lungs.

Therefore, entitlement to service connection for the cause of 
the veteran's death is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

 _________________________                                  
____________________
       DEREK R. BROWN                                                  
D. C. SPICKLER
        Veterans Law Judge,                                               
Veterans Law Judge,
 Board of Veterans' Appeals                                       
Board of Veterans' Appeals


                                              
_________________________
                                                     CHERYL 
L. MASON
                                 Veterans Law Judge, Board of 
Veterans' Appeals


 Department of Veterans Affairs


